                                                                                                                                                                          10/09/18 5:15PM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Jamison F Marra
                             First Name                                 Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF WASHINGTON

 Case number            18-12920                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                      12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1564 77th Place NE                                                              Single-family home                        Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                        Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative

                                                                                        Manufactured or mobile home
                                                                                                                                  Current value of the        Current value of the
        Medina                            WA        98039-0000                          Land                                      entire property?            portion you own?
        City                              State              ZIP Code                   Investment property                           $7,000,000.00                $7,000,000.00
                                                                                        Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                        Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                        Debtor 1 only
        King                                                                            Debtor 2 only
        County                                                                          Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                        At least one of the debtors and another        (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                     $7,000,000.00

 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



                  Case 18-12920-CMA                                 Doc 38             Filed 10/09/18                   Ent. 10/09/18 17:30:58              Pg. 1 of 9
                                                                                                                                                                    10/09/18 5:15PM

 Debtor 1        Jamison F Marra                                                                                    Case number (if known)       18-12920
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Audi                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      A8                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  32,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $39,000.00                 $39,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $39,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    furniture, furnishings, art, antiques at Medina house; liquidation
                                    value is unknown but it likely exceeds $1,000,000; only existing
                                    inventory to be provided to trustee                                                                                       $1,000,000.00


                                    office furniture and furnishings--Woodinville                                                                                   $3,000.00


                                    kitchen furniture and furnishings--Woodinville                                                                                  $2,000.00


                                    master bedroom furniture and furnishings--Woodinville                                                                           $2,000.00


                                    child's bedroom furniture and furnishings--Woodinville                                                                          $1,000.00


                                    child's bedroom furniture and furnishings--Woodinville                                                                          $1,000.00


                                    child's bedroom furniture and furnishings--Woodinville                                                                          $1,000.00


                                    bonus room furniture and furnishings--Woodinville                                                                               $1,500.00



Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy



                 Case 18-12920-CMA                        Doc 38               Filed 10/09/18             Ent. 10/09/18 17:30:58                     Pg. 2 of 9
                                                                                                                                             10/09/18 5:15PM

 Debtor 1       Jamison F Marra                                                                     Case number (if known)   18-12920


                                    patio furniture and furnishings--Woodinville                                                             $1,500.00


                                    living room furniture and furnishings--Woodinville                                                       $1,500.00


                                    dining room furniture and furnishings--Woodinville                                                         $750.00


                                    breakfast area table and chairs--Woodinville                                                               $500.00


                                    armoires and hutch--Woodinville                                                                            $750.00


                                    china--Woodinville                                                                                         $750.00


                                    pictures, family memorabilia, and other miscellania in storage
                                    units                                                                                                      $500.00


                                    Hermes china, silver, glassware--Medina                                                                  Unknown


                                    furniture and furnishings in Medina house not covered by
                                    inventory                                                                                                Unknown


                                    washer, dryer, fridge--Woodinville                                                                         $800.00


                                    misc additional tools and property--Woodinville                                                            $700.00


                                    Furniture and furnishings from lake house in Bothell storage
                                    unit-amount is estimate only.                                                                            $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    televisions (3)--Woodinville                                                                               $750.00


                                    projector, screen, stereo components--Woodinville                                                        $2,000.00


                                    computers (4)                                                                                            $1,000.00


                                    printers                                                                                                   $300.00


                                    cell phones (4)                                                                                            $500.00


                                    stereo racks, screens, projectors throughout house--Medina                                               $5,000.00


Official Form 106A/B                                                 Schedule A/B: Property                                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



               Case 18-12920-CMA                          Doc 38       Filed 10/09/18         Ent. 10/09/18 17:30:58           Pg. 3 of 9
                                                                                                                                                 10/09/18 5:15PM

 Debtor 1       Jamison F Marra                                                                     Case number (if known)     18-12920


                                    televisions (3)--Medina                                                                                      $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Wall Paintings/Prints; Vintage Items from Bergdorf Goodman;
                                    Plaster Rhinoceros Head                                                                                      Unknown


                                    Lalique crystal--Woodinville                                                                                 $2,000.00


                                    paintings--Woodinville                                                                                       $5,000.00


                                    artwork held by Shannon Marra                                                                                Unknown


                                    Lalique crystal--Medina                                                                                      $2,000.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    bikes, golf clubs, power washer, tools--Woodinville                                                            $500.00


                                    eliptical, spin bike, trampoline--Woodinville                                                                $2,000.00


                                    skis and related equipment--Woodinville                                                                        $500.00


                                    drum kit (child's)                                                                                             $500.00


                                    1922 Steinway grand piano                                                                                 $100,000.00


                                    exercise machine and treadmill--Medina                                                                       $2,000.00


                                    patio furniture and BBQ--Medina                                                                              $1,000.00


                                    bicycles--Medina                                                                                               $300.00


                                    tools--Medina                                                                                                  $100.00


                                    air hockey game                                                                                                $200.00




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



               Case 18-12920-CMA                          Doc 38       Filed 10/09/18         Ent. 10/09/18 17:30:58              Pg. 4 of 9
                                                                                                                                                                             10/09/18 5:15PM

 Debtor 1         Jamison F Marra                                                                                                   Case number (if known)   18-12920


                                            NFL and other sport memorabilia--Medina                                                                                          $5,000.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            clothing (debtor)                                                                                                                $3,000.00


                                            clothing (Shannon Marra)                                                                                                         Unknown


                                            purse collection (Shannon Marra)                                                                                                 Unknown


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            wedding ring, other jewelry (debtor)                                                                                             $1,900.00


                                            jewelry in possession of Shannon Marra (some or all may be gifts
                                            and her separate property                                                                                                        Unknown


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $1,160,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                   Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................




Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy



                 Case 18-12920-CMA                                      Doc 38                 Filed 10/09/18                 Ent. 10/09/18 17:30:58           Pg. 5 of 9
                                                                                                                                              10/09/18 5:15PM

 Debtor 1       Jamison F Marra                                                                      Case number (if known)   18-12920


                                                                                                        large coin jar
                                                                                                        with money in
                                                                                                        it--Medina
                                                                                                        (amount
                                                                                                        unknown)                              Unknown


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                               attorney trust            funds in IOLTA trust account--Wenokur
                                      17.1.    account                   Riordan PLLC                                                           $154.30


                                                                         funds on deposit at Lasher Holzapfel (subject
                                      17.2.                              to claims of Shannon Marra)                                      $160,494.01



                                      17.3.                              funds on deposit at S.L. Pitts attorneys                           $18,028.00



                                      17.4.    checking                  Citi Priority Services                                               $1,121.00



                                      17.5.    Checking                  Chase Bank -9890                                                         $28.38



                                      17.6.    Checking                  Chase Bank -7590                                                         $63.63



                                      17.7.    Checking                  Chase Bank -3220                                                           $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                              Bloom Energy Corporation; purchased when privately held, but just
                                              had IPO; stated value is best estimate; 180-day lock-up period is in
                                              place                                                                                         $50,000.00


                                              Microsoft stock held by Shannon Marra                                                           Unknown


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                    % of ownership:

                                         Ownership interest in Maxsam
                                         Partners--company is out of business and has
                                         no assets                                                         100          %                           $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



               Case 18-12920-CMA                          Doc 38       Filed 10/09/18         Ent. 10/09/18 17:30:58            Pg. 6 of 9
                                                                                                                                                     10/09/18 5:15PM

 Debtor 1        Jamison F Marra                                                                         Case number (if known)      18-12920
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                      Brokerage                          J.P. Morgan Brokerage #2273                                                       $0.00


                                      Brokerage                          J.P. Morgan Brokerage #2275                                                       $0.00


                                      Brokerage                          J.P. Morgan Brokerage #2276                                                       $0.00


                                      SEP IRA                            J.P. Morgan #3026                                                                 $0.00


                                                                         J.P. Morgan #2264                                                             $244.00


                                                                         J.P. Morgan - Maximus F. Marra #2266                                        $5,110.00


                                                                         J.P. Morgan - Samson S Marra #2267                                          $5,110.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                                                         security deposit held by landlord                                           $5,000.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No

Official Form 106A/B                                                 Schedule A/B: Property                                                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               Case 18-12920-CMA                          Doc 38       Filed 10/09/18          Ent. 10/09/18 17:30:58                  Pg. 7 of 9
                                                                                                                                                                                10/09/18 5:15PM

 Debtor 1        Jamison F Marra                                                                                                 Case number (if known)        18-12920

        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $245,353.32


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy



                Case 18-12920-CMA                              Doc 38              Filed 10/09/18                   Ent. 10/09/18 17:30:58                       Pg. 8 of 9
                                                                                                                                                                                  10/09/18 5:15PM

 Debtor 1         Jamison F Marra                                                                                                       Case number (if known)   18-12920
 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $7,000,000.00
 56. Part 2: Total vehicles, line 5                                                                         $39,000.00
 57. Part 3: Total personal and household items, line 15                                                 $1,160,800.00
 58. Part 4: Total financial assets, line 36                                                              $245,353.32
 59. Part 5: Total business-related property, line 45                                                            $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                   $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $0.00

 62. Total personal property. Add lines 56 through 61...                                                 $1,445,153.32                Copy personal property total          $1,445,153.32

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $8,445,153.32




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy



                 Case 18-12920-CMA                                Doc 38               Filed 10/09/18                     Ent. 10/09/18 17:30:58                     Pg. 9 of 9
